Citation Nr: 0737161	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition of the veteran's son, E.J.G., as a 
helpless child for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son, E.J.G.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to November 1969.  The veteran is in receipt of 
VA compensation benefits and has brought a claim for 
additional benefits on behalf of his son, E.J.G., claiming 
that he is permanently incapable of self-support.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to recognition of the 
veteran's son, E.J.G., as a helpless child for VA purposes.  
In August 2007, the veteran and his son, E.J.G., testified at 
a Travel Board hearing before the undersigned at the 
Albuquerque RO.

On August 28, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  The veteran's son, E.J.G., was born to the veteran in 
August 1967 and attained the age of 18 in August 1985.

2.  Resolving all reasonable doubt in favor of the claimant, 
the medical evidence of record establishes that the veteran's 
son, E.J.G., was permanently incapable of self-support by 
reason of physical defects before he attained the age of 18.






CONCLUSION OF LAW

The criteria for establishing that the veteran's son, E.J.G., 
as a helpless child for VA purposes are met. 38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted. See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356(b).

The birth certificate of the veteran's son, E.J.G., shows 
that he was born in August 1967 and attained the age of 18 in 
August 1985.  A July 2004 letter from a private physician 
notes that E.J.G. was under their medical care for end stage 
renal disease and that he was initiated on dialysis in 
February 1987 due to his renal failure, secondary to 
congenital renal hypoplasia.  A December 2005 letter from 
another private physician, who is part of the same practice 
notes that E.J.G. had not been able to be gainfully employed, 
have a career, or support himself through the many years.  An 
August 2007 letter from yet another private physician in the 
practice notes that the E.J.G. was born with congenital renal 
hypoplasia, which ultimately developed into kidney failure at 
an early age.  The physician noted that E.J.G was on dialysis 
and currently required hemodialysis treatments for his end-
stage renal disease care.  It was the physician's 
professional opinion that E.J.G. was incapable of self-
support before his 18th birthday.

E.J.G. testified at the August 2007 Board hearing that before 
he started dialysis in 1987 he worked at Pizza Hut for two 
and a half days, which was his first (and apparently only) 
job after dropping out of high school.

The medical evidence establishes that the veteran's son, 
E.J.G., was not capable of self-support prior to attaining 
age 18.  The only evidence of any employment is the three 
days he worked at Pizza Hut after dropping out of high 
school.  As noted, casual or intermittent employment 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent incapability 
of self-support otherwise established.  38 C.F.R. § 3.356(b).  
While the fact that the veteran only worked for three days 
does not, in and of itself, establish that he could not work 
due to physical disability, medical statements from E.J.G's 
private physicians note that he had not been capable of self-
support for many years and in fact was incapable of self-
support before his 18th birthday due to his congenital renal 
hypoplasia, which ultimately developed into kidney failure.

These findings are made from physicians, who are part of the 
practice that had monitored the veteran for his congenital 
renal hypoplasia since he first started receiving treatment.  
While there is no medical evidence contemporaneous to the 
time the E.J.G. turned 18, the evidence for and against the 
claim is more or less equally-balanced.  In these cases, all 
doubt is resolved in the claimant's favor.  38 C.F.R. 
§ 3.102.  Therefore, the benefits sought in this case are 
allowed. 


ORDER

Entitlement to recognition of the veteran's son, E.J.G., as a 
helpless child for VA purposes is granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


